Filed pursuant to Rule 424(b)(3)Registration No. 333-199129 SUPPLEMENT NO. 17DATED MARCH 3, 2016TO THE PROSPECTUS DATED FEBRUARY 17, 2015OF INLAND RESIDENTIAL PROPERTIES TRUST, INC. This Supplement No. 17 supplements, and should be read in conjunction with, the prospectus of Inland Residential Properties Trust, Inc., dated February 17, 2015, as previously supplemented by Supplement No. 13 dated December 30, 2015 (which superseded and replaced all prior supplements), Supplement No. 14 dated January 7, 2016, Supplement No. 15 dated February 9, 2016 and Supplement No. 16 dated February 17, 2016. Unless otherwise defined in this Supplement No. 17, capitalized terms used herein have the same meanings as set forth in the prospectus, as supplemented.
